Citation Nr: 9912142	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-14  281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services received on May [redacted], 1998.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.  
The veteran died on May [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination by the 
Department of Veterans Affairs (VA) Medical Administration 
Service of the VA Medical Center (VAMC) at Iron Mountain,  
Michigan.

The Board remanded this case in December 1998 so that 
pertinent documents could be located.  The requested 
development having been completed, to the extent possible, 
this matter is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran received private medical treatment on 
May [redacted], 1998 for a myocardial infarction, without 
authorization from VA.

3.  At the time of the unauthorized medical services, the 
veteran was not service-connected for any disabilities.  No 
claim for service connection was pending and he was not a 
participant in a vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private medical services received on May [redacted], 1998 
have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, asserts that VA should 
pay the expenses of his private medical treatment for a 
myocardial infarction on May [redacted], 1998 because the 
condition was emergent in nature, and because he was on a 
pass from the VA Medical Center Iron Mountain Nursing Home 
Care facility at the time of his fatal myocardial infarction.  

In December 1997, the veteran sustained a non-Q wave 
myocardial infarction.  VA physicians noted that he had 
coronary artery disease and hypertension.  In January 1998, 
the veteran underwent a right below the knee amputation 
necessitated by peripheral vascular disease due to diabetes 
mellitus.  He entered the VA Nursing Home Care Center at Iron 
Mountain, Michigan in April 1998 for gait and prosthetic 
training.  On May 1, 1998 he was given a weekend pass to 
leave the Center.  

On May [redacted], 1998 he sustained a myocardial infarction 
and was taken to St. Francis Hospital in Escanaba, Michigan, 
where attempts to revive him were unsuccessful.

Later in May 1998, the Medical Administration Service of the 
VAMC at Iron Mountain, Michigan denied a claim for 
reimbursement of the $1,985.95 fee owed to St. Francis 
Hospital, and the $480.00 fee owed to Rampart, for medical 
services provided to the veteran on May [redacted], 1998.  The 
appellant filed a notice of disagreement and appealed from 
that denial.

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  
38 C.F.R. § 17.120.  Under the initial criterion, VA will pay 
for unauthorized non-VA medical treatment if the treatment 
was administered for an adjudicated service-connected 
disability, for a non-service-connected disability associated 
with and held to have been aggravating an adjudicated 
service-connected disability, for any disability if the 
veteran had a total disability permanent in nature that 
resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31. 

At the time the veteran received the unauthorized medical 
treatment, service connection was not in effect for any 
disability, and no claim was pending.  The treatment was not, 
therefore, administered for an adjudicated service-connected 
disability, or for a non-service-connected disability that 
was aggravating an adjudicated service-connected disability.  
Moreover, the veteran was not totally disabled due to a 
service-connected disability, nor was he a participant in a 
qualifying vocational rehabilitation program.  Thus, the 
first criterion for indemnification against the cost of the 
unauthorized medical treatment administered on May [redacted], 
1998 has not been met.  As all three criteria for payment or 
reimbursement of unauthorized medical expenses must be met, 
the Board need not address the questions of whether the 
condition treated on that date was emergent, or whether there 
was an available VA medical facility the veteran could have 
used. The appellant's contention that the veteran should have 
been entitled to treatment because of his status as a 
resident of a VA facility in order to obtain training so that 
he could function following an amputation is not based in the 
law and is without legal merit.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for reimbursement 
or payment of the cost of unauthorized medical services 
administered to the veteran on May [redacted], 1998.  
38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. § 17.120.


ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services received on May [redacted], 1998 
is denied.


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

